Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
Applicant’s amendment is acknowledged with claims allowed as indicated below. 
Applicant’s argument with respect to Claims 1, 3, 4, 6 & 19, namely that Street Fighter only shows movement in the lateral direction, (Remarks Pages 9-10), has been fully considered but is unpersuasive because, per the YouTube video at 42 seconds through 45 seconds; instead of merely moving in a lateral direction, character moves vertically downwards corresponding to an attack from above. Therefore the rejection of these claims is respectfully maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 3, 4, 6 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomoto (US 20200086216) in view of “Street Fighter 30th anniversary collection launch trailer – Nintendo Switch” https://www.youtube.com/watch?v=mqfqMeJHB_A  
Regarding Claims 1, 19: Shimomoto discloses a game processing method (Abstract), executed by an information processing device, (Fig 2),  comprising: moving an ally character on a field in accordance with a player's operation, (Fig 54, ¶¶ 818-821,  friend or sub character assists as an ally to “backup” {Fig. 54 (2)} player character against an attacking enemy character), executing a fight with an enemy character on the field in accordance with the player's operation when the ally character encounters the enemy character, (Id.). 
Shimomoto discloses the invention substantially but does not make explicit, adding a second motion for vibrating the enemy character to a first motion being executed by the enemy character, when an attack of the ally character hits the enemy character. As explained above, the claimed vibration construed in light of the Specifications, is unlike the “force-feedback” type of “vibration” commonly used in the art. That is, the Specifications require movement of a character to satisfy “vibration.” In a related invention, Street Fighter shows vibrating an enemy character when attacked. This evidences that the concept of “adding a second motion for vibrating the enemy character to a first motion being executed by the enemy character” was known in the art prior to Applicant’s invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have added vibrational/movement effects to the attack scenes in Shimomoto for several reasons including providing entertaining animations to retain player interest in the game. 
Shimamoto in view of Street Fighter teaches wherein the adding the second motion comprises adding the second motion so that the enemy character vibrates in a direction corresponding to a direction of being hit by the attack of the ally character, (Street fighter, enemy moves in the direction of the hit, see 42 second through 45 second timing: Here, instead of merely moving in a lateral direction, character moves vertically downwards corresponding to an attack from above.) 
Regarding Claim 4: Shimamoto in view of Street Fighter teaches determining whether the attack of the ally character having hit the enemy character is a short-range attack or a long-range attack, wherein the stopping the movement comprises stopping the movement of the ally character when the attack is determined as the short-range attack, (Street Fighter, punch is a short-range attack whereas a flying kick is a long-range attack.) 
Regarding Claim 6: Shimamoto in view of Street Fighter teaches adding the second motion has a different range based on a kind of the enemy character hit by the attack of the ally character, (Street Fighter shows different ranges of motions based on different characters that are struck.) 
	Allowable Subject Matter
Claims 5, 7, 8 & 16 are allowed because Applicant has rewritten Claim 5 to include previously indicated allowable language. (Remarks, 5/30/2022 Page 6.) 
							Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715